Citation Nr: 1720800	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-13 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel






INTRODUCTION

The Veteran had duty active service from May 1968 to February 1970 and from April 1970 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) at the Regional Office (RO) in Cleveland, Ohio, which denied a claim for an increased rating for erythema multiforme of undetermined etiology.  The Veteran subsequently perfected an appeal on this issue.  Because of the Veteran's state of residence, all development and consideration of the claim since the March 2009 rating decision has been done by the RO in Montgomery, Alabama, which is the RO that certified his appeal to the Board. 

In December 2014, the Board found that the issue of entitlement to a TDIU had been raised by the evidence of record as part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board remanded this matter to the RO in December 2014, and it has been returned to the Board for appellate consideration. 


FINDING OF FACT

The Veteran's service-connected, erythema multiforme of undetermined etiology and residuals of shrapnel wound to left hand with retained foreign body do not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (Wets 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Here, VA's duty to notify was satisfied through a May 2016 notice letter, which informed the Veteran of his and VA's respective responsibilities in obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's identified records have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  There are no outstanding records that have been identified.   

VA provided a medical examination for the Veteran's increased rating claim in August 2008.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For the reasons indicated in the discussion below, the VA examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

II.  Analysis

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent. 38 C.F.R. § 4.16 (a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran is service-connected for erythema multiforme of undetermined etiology, evaluated as 10 percent disabling and residuals of shrapnel wound to the left hand with retained foreign body, rated noncompensable.  Therefore, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  Consideration must, however, be given to whether veterans whose service connected disabilities prevent them from securing and following substantially gainful employment on an extraschedular basis, under 38 C.F.R. § 4.16(b).  The Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board must therefore determine in this case whether the Veteran's service connected disability renders him unable to secure and follow substantially gainful employment, and, if so, must remand the case to the RO for referral for extraschedular consideration under 38 C.F.R. § 4.16(b).

In his March 2010 Substantive Appeal, the Veteran indicated that his skin condition cost him jobs he could not pass physicals for and further resulted in him taking early retirement four years prior to that date as he could not physically do the job.   

For the following reasons, the criteria for a TDIU have not been met during the rating period on appeal.

During the period on appeal, private treatment records and VA treatment records contain evidence of symptoms and treatment related to the Veteran's erythema multiforme of undetermined etiology.  However, the weight of the lay and medical evidence of record does not indicate that the disability significantly impairs him to the extent that it renders him unable to secure and follow a substantially gainful occupation in light of his education and experience.

In a September 1979 statement in support of his claim, the Veteran reported that after service, he took courses in electronics and electricity, and that at the time, he worked as an electrician. 

In a September 2008 statement in support of his claim, the Veteran reported that he was injured at work in 2000 when he spilled ammonia on his arm.  The Veteran then reported that around 2004, he was working for the State of Florida but that his work was very physically demanding and stressful, which led him to retire early. 

The Veteran was provided with a September 2008 VA skin examination in which the examiner diagnosed him with exfoliate dermatitis that was minimally active at the time.  After reviewing the Veteran's medical records, the examiner noted that the Veteran had an initial rash episode in 1974 with a total body rash-scaling redness, and pruritus that lasted approximately 2 months.  The Veteran stated that he had intermittent recurrences of patches of rash in areas of his body that were usually associated with some stressful event.  He stated that these episodes lasted from several days to several weeks, with little help from medical treatment, and that these episodes slowly resolve by themselves.  The examiner assessed that the skin disability was intermittent and that its symptoms included scaling, itching, and erythema, but that there were no systemic symptoms.  Furthermore, the examiner noted that there had been no skin disease treatments in the previous 12 months, and that the exposed areas (head, face, neck, hands) were not affected.  He determined that less than 5 percent of the total body area was affected; however, he did report that a patch of red rash was appearing as a series of macules over the sternum, and that it was 90 millimeters by 60 millimeters in size, but did not have scaling, erythema, and was not papular. 

The record also contains VA medical records, which address the Veteran's skin.  In March 2006 and May 2006 primary care outpatient notes from the Gadsden, Alabama VA clinic, a physician noted that the Veteran's skin was clear.  In another primary care outpatient note from October 2008, the Veteran complained of skin problems from Agent Orange exposure and that they have been a problem since 1974.  He told the physician that the skin problems presented during times of stress, and that they included rashes and bumps all over his body, including his genitalia.  He reported that these symptoms usually last a week and then go away.  A primary care outpatient note from March 2009 lists "other contact dermatitis and eczema due to other specified agents" as an active problem, but the remainder of the note does not address any skin conditions.  This active problem was noted in subsequent CAPRI files from this clinic. 

In a September 2016 statement in support of his claim, the Veteran reported that for the past 30 years, he was never able to pass a physical for a "good job" because of his skin condition.  The Veteran further reported that if he overworked or was under a lot of stress, than his condition would get worse.  The Veteran claimed that if he does not walk every day, then his legs and ankle swell up and that his blood pressure rises. 

The above reflects the Veteran's contention that his service connected skin disability in particular has prevented him from securing and following substantially gainful employment because the effect of the disability has been to cause swelling and increased blood pressure when the Veteran has been overworked or under stress.  Whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  The Veteran's statement is therefore competent evidence.  However, the weight of the above evidence does not reflect that the Veteran's service connected disabilities would prevent him from securing and following substantially gainful employment in light of his educational and occupational history, to include his courses in electronics and electricity, and employment history that includes work as an electrician.  Given these qualifications, the symptoms described by the Veteran and found on examination would make it difficult to perform some jobs requiring physical labor, but it cannot be said that rashes, swelling, and increased blood pressure, even if all due to the service connected disabilities, would preclude the Veteran from securing and following substantially gainful employment, i.e., a job "that provides annual income that exceeds the poverty threshold for one person."  Faust v. West, 13 Vet. App. 342, 356 (2000).  

The Veteran has not submitted any more information related to his claim for entitlement to a TDIU. The RO sent the Veteran an application for increased compensation based on unemployability (VA Form 21-8940), but he did not complete or return it.  In these circumstances, VA must make a decision based on the evidence of record.  Under 38 U.S.C.A. § 5107(a), a claimant has the responsibility to present and support a claim for VA benefits.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).  For the above reasons, the Veteran has not done so here.

As the evidence fails to establish that the Veteran's service-connected disabilities preclude substantially gainful employment, the criteria for a remand for referral for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b) are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU due to service-connected disabilities is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


